DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments & IDS filed on 09/02/2022.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnell et al. (US 2010/0230328) in view of Rathod (US 2018/0246983).
Re Claim 1: Bonnell et al. teaches intelligent barcode system, which includes assigning, in a profile database, a unique internal control value to each profile having an identified physical address delivery point, wherein each unique internal control value has a character length equal to a character length of delivery point information printed on a physical distribution item, wherein each unique internal control value comprises a prefix code {herein a code 90 or field in the intelligent barcode containing 0, 5 or 9 digits, see fig.# 6} shared by multiple internal control values and a unique portion unique to the unique internal control value (¶ 45+); receiving, via a sender interface, a request for delivery point information for each of a plurality of items to be distributed, the request including recipient criteria (¶ 110+); identifying, in the profile database, profiles having an assigned unique internal control value (¶ 46-52+, 149+); identifying, in the profile database, profiles meeting the received recipient criteria (¶ 170+); generating a list of the assigned internal control values based on those profiles identified as meeting the received recipient criteria and having an assigned internal control value (¶ 26+, 114, 128+); providing via the sender interface, the generated list of assigned internal control values, wherein the assigned internal control values included in the list are anonymized (¶ 114+, 128+); receiving the plurality of items, each item having printed thereon one of the assigned internal control values on the list, wherein the assigned internal control value {herein the encoded value may include different types of mail parameters for a mail piece such as routing, delivery point ...} is printed on the item in place of the physical address delivery point for the item (¶ 110+); and for each of the plurality of items: scanning, {herein the sorting module 106 can scan encoded values} by item processing equipment, the item to read the internal control value printed thereon (¶ 110+); identifying, in the profile database, the physical address delivery point corresponding to the assigned internal control value (¶ 109-114+, 126+-134+); routing, by the item processing equipment, the item according to the identified physical address delivery point; and delivering the item to the identified physical address delivery point (¶ 72-79+, 110+, 170-181+).
Bonnell et al. fails to specifically teach a plurality of items to be distributed to a plurality of unspecified recipients, the request including recipient criteria, wherein the request does not specify individual recipients or delivery points.
Rathod teaches displaying updated structured sites or websites in a feed, which includes a plurality of items to be distributed to a plurality of unspecified recipients, the request including recipient criteria, wherein the request does not specify individual recipients or delivery points (¶ 62-67+, 160-161+, 407+).
In view of Rathod’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made  to employ into the teachings of Bonnell et al. a plurality of items to be distributed to a plurality of unspecified recipients, the request including recipient criteria, wherein the request does not specify individual recipients or delivery points so as to create during transfer a shared relationship between a given business model and usage rights. 
Re Claims 2-3 and 11-12: Bonnell et al. as modified by Rathod teaches method and apparatus, further comprising identifying a constraint associated with the received request, wherein the constraint limits the assigned internal control values that can be included in the list, further comprising filtering the generated list based on the constraint and wherein the constraint limits the assigned internal control values based on one or more of a geographic area in which the item is to be delivered, a type of item on which the assigned internal control value can be applied, or a type of delivery point to which the item can be delivered (¶ 170-171+).
Re Claims 4, 13: Bonnell et al. teaches method and apparatus, wherein the prefix code 90 identifies to the item processing equipment how to identify the physical address delivery point for the corresponding assigned internal control value in the profile database (¶ 48+).
Re Claims 6 and 15: Bonnell et al. teaches method and apparatus, further comprising encrypting the assigned internal control values included in the list before providing the list to the requesting entity (¶ 118+).
Re Claims 7-8 and 16-17: Bonnell et al. teaches method and apparatus, wherein the assigned internal control value is printed on each item as a computer readable code comprising one or more barcodes {herein intelligent barcode 10} or barcode type images, further comprising parsing the scanned computer readable code into the corresponding assigned internal control value (¶ 97+, 109+).
Re Claims 9 and 18: Bonnell et al. teaches method and apparatus, wherein providing the list to the requesting entity comprises providing instructions that cause the requesting entity to print each of the assigned internal control values on its own item (¶ 41-45, 125+).
Claim(s) 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnell et al. (US 2010/0230328) as modified by Rathod (US 2018/0246983) as applied to claim 1 above, and further in view of Ksiazek (US 2011/0066281).
The teachings of Bonnell et al. have been discussed above.
Bonnell et al. fails to specifically teach a subject of interest to be shared by each delivery point, wherein the subject of interest relates to the plurality of items to be distributed and wherein identifying profiles in the profile database further comprises identifying profiles in the profile database that include the subject of interest and have an assigned unique internal control value.
Ksiazek teaches method and system for referencing a specific mail target for enhanced mail owner customer intelligence, which includes a subject of interest to be shared by each delivery point, wherein the subject of interest relates to the plurality of items to be distributed and wherein identifying profiles in the profile database further comprises identifying profiles in the profile database that include the subject of interest and have an assigned unique internal control value (¶ 31-33+, 44-48+).

In view of Ksiazek’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Bonnell et al. a subject of interest to be shared by each delivery point, wherein the subject of interest relates to the plurality of items to be distributed and wherein identifying profiles in the profile database so as to customize the information encoded into the barcode for a particular interest and/or subject relevant to the recipient.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887